Citation Nr: 0111596	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-09 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether a timely substantive appeal was received to complete 
an appeal from a March 1998 rating decision which denied 
entitlement to service connection for hypertensive vascular 
disease and for a skin disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1950 to 
September 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a determination rendered in November 1999 by 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A notice of 
disagreement (NOD) was received in March 2000, a statement of 
the case (SOC) was issued in April 2000, and a substantive 
appeal (SA) was received in April 2000.  

In February 2001, the veteran appeared and testified at a 
Board hearing at the RO.  At the time of the hearing, the 
veteran submitted additional evidence.  This new evidence, 
which refers to the past and present state of the veteran's 
health, is not relevant to the issue of whether the veteran's 
substantive appeal was timely filed.  However, this evidence 
may be pertinent to the underlying issue of entitlement 
service connection for hypertensive vascular disease and a 
skin disability.  Although the Board concludes, for the 
reasons set forth herein, that the veteran did not file a 
timely SA with regard to the March 1998 rating decision, the 
Board hereby refers this evidence to the RO for consideration 
of a claim to reopen the issues of entitlement to service 
connection for hypertensive vascular disease and a skin 
disability.  


FINDINGS OF FACT

1.  By rating decision in March 1998, the RO denied 
entitlement to service connection for hypertensive vascular 
disease and for a skin disability; the veteran and his 
representative were furnished notice of that decision and 
notice of appellate rights and procedures by letter dated 
March 11, 1998, with attachment.

2.  A NOD was received in March 1999, and a statement of the 
case was issued on May 21, 1999.  

3.  A substantive appeal was not received within 1 year of 
the March 11, 1998, decision notification or within 60 days 
of the SOC issued on May 21, 1999. 


CONCLUSIONS OF LAW

1.  A timely substantive appeal was not received to complete 
an appeal from the March 1998 rating decision.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (2000).

2.  The March 1998 rating decision which denied entitlement 
to service connection for hypertensive vascular disease and a 
skin disability is final.  38 U.S.C.A. § 7105(c) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After a preliminary review of the claims file, the Board 
finds that there has been substantial compliance with the 
notice/assistance provisions of the Veterans Claims 
Assistance Act of 2000.  The record includes all of the 
relevant procedural documents as well as the veteran's Travel 
Board hearing transcript and variously dated written 
statements.  The Board finds the evidence to be adequate for 
the purposes of rendering a decision on appeal.  No 
additional pertinent evidence has been identified by the 
veteran.  Therefore, the Board finds that the record as it 
stands is complete and adequate for appellate review.  

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefits 
sought on appeal.  The Board concludes that the discussions 
in the November 1999 determination and April 2000 statement 
of the case have informed the veteran and his representative 
of the information and evidence necessary to warrant 
entitlement to the benefits sought, and there has therefore 
been compliance with VA's notification requirement.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
claims and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The veteran contends that he filed a timely and otherwise 
valid SA with regard to the March 1998 rating decision 
denying entitlement to service connection for hypertensive 
vascular disease and a skin disability and, therefore, that 
the March 1998 rating decision should not be considered a 
final decision.  

Pursuant to the laws and regulations governing the procedures 
for the appeal of a RO rating decision, a claimant has 1 year 
from the date of notification of the rating decision to 
initiate an appeal by filing a NOD with the RO.  The date of 
mailing of the letter of notification shall be presumed to be 
the same as the date of that letter.  After a timely NOD is 
filed, the RO must provide the veteran with a SOC.  The date 
of mailing of the statement of the case shall be presumed to 
be the same as the date of the statement of the case.  The 
claimant then has 60 days after the RO mails the SOC to 
submit a SA to the RO, or the remainder of the 1-year period 
following the date of mailing of the notification letter of 
the rating decision being appealed, which ever is later.  See 
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

A review of the file reveals that the RO rendered a rating 
decision in March 1998 which denied the veteran's claim of 
entitlement to service connection for hypertensive vascular 
disease and a skin disability.  By letter dated March 11, 
1998, with attachment, the RO notified the veteran and his 
representative of the March 1998 rating decision and also 
furnished notice of appellate rights and procedures.  The RO 
received a NOD in March 1999, and the RO issued a SOC on May 
21, 1999.  

However, no communication which could be considered a SA was 
received from the veteran until August 1999, more than one 
year after notification of the March 1998 rating decision and 
more than 60 days after the mailing of the SOC on May 21, 
1999.  

In his written statements and hearing testimony, the veteran 
claims that he initially mailed a SA to a county service 
officer in June 1999, who thereafter allegedly mailed that SA 
to the RO.  However, no such SA is in the claims file. 

Based on the evidence of record, the Board must conclude that 
a timely substantive appeal was not received to complete and 
appeal from the March 1998 rating decision.  The Board has 
considered the veteran's contentions and testimony.  However, 
the SA he has reported that he provided to a county service 
officer was never received at the RO.  A VA Form 9 was date-
stamped as received on August 30, 1999, and cannot be treated 
as timely as it was beyond the time periods for filing a 
substantive appeal.  The Board also notes that there is no 
indication of any request for an extension of time to file a 
SA as is permitted under 38 U.S.C.A. § 7105(d)(3) and 
38 C.F.R. § 20.303.

Based on the evidence of record and in accordance with the 
relevant laws and regulations, the Board concludes that a 
substantive appeal to the veteran's March 1998 rating 
decision denying entitlement to service connection for 
hypertensive vascular disease and for a skin disability was 
not timely filed.  Thus, consistent with 38 U.S.C.A. 
§ 7105(c), the March 1998 rating decision is final.  In 
closing, the Board emphasizes to the veteran that the Board's 
jurisdiction over appeals is governed by statute.  In this 
case, while the Board acknowledges the veteran's contentions, 
the facts simply do not show that a substantive appeal was 
timely received to complete an appeal from the March 1998 
rating decision.  As noted in the introduction, the matter of 
the veteran's request for a reopening of his claim has been 
referred to the RO for appropriate action.   


ORDER

The appeal is denied



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

